UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED THIRD QUARTER 2014 RESULTS Santiago, Chile, November 4 th , 2014 – CCU announced today its consolidated financial results for the third quarter ended September 30 th , 2014: · Consolidated Volumes increased 4.1% (1.9% for organic growth). The Chile Operating segment contributed with an increase of 3.9% (same figures for organic growth), the Río de la Plata Operating segment showed a 5.2% increase (4.5% decrease for organic growth) and the Wine Operating segment increased 2.9% this quarter (same figures for organic growth). · Net sales increased 9.8% as a consequence of 5.5% higher average prices coupled with 4.1% higher consolidated Volumes. Organically, Net sales increased 7.0%. · Gross profit increased 5.5% as a combination of 9.8% higher Net sales partially offset by 14.8% increase in Cost of sales. Organically, Gross profit grew 3.6%. · EBITDA decreased 13.9% (organically, it decreased 15.3%), driven by Chile and Rio de la Plata Operating segments, partially compensated by the Wine Operating segment. · Net income decreased 28.9% this quarter (organically, it decreased 27.6%). · Earnings per share 4 decreased 37.9% and 36.7% in organic terms due to a lower Net income and share dilution. Key figures Q3'14 Q3'13 Total Organic (In ThHL or CLP million unless stated otherwise) change % change % Volumes 4,870 4.1 % 1.9 % Net sales 276,715 9.8 % 7.0 % Gross profit 147,203 5.5 % 3.6 % EBIT 34,673 (23.2)% (24.0)% EBITDA 50,807 (13.9)% (15.3)% Net income 20,999 (28.9)% (27.6)% Earnings per share 65.0 (37.9)% (36.7)% Key figures YTD'14 YTD'13 Total Organic (In ThHL or CLP million unless stated otherwise) change % change % Volumes 15,188 5.7 % 3.6 % Net sales 824,261 9.5 % 7.0 % Gross profit 445,339 6.4 % 4.9 % EBIT 114,546 3.4 % 3.5 % EBITDA 161,943 3.9 % 3.1 % Net income 76,744 2.9 % 3.8 % Earnings per share 239.8 (10.9)% (10.1)% 1 The consolidated figures of the following release are expressed in nominal Chilean Pesos and according to the rules and instructions of the Chilean Superintendence of Securities and Insurance ("SVS"), which are in accordance with IFRS, except as instructed by the SVS in its Circular Letter N°856 (Oficio Circular N°856), as described on page 6 under Income Taxes. 2 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. For organic growth details please refer to page 8. Figures in tables and exhibits have been rounded off and may not add exactly the total shown. 3 All references in this Press Release shall be deemed to refer to Q3’14 figures compared to Q3’13 figures, unless otherwise stated. 4 Considers period weighted average shares according to Capital increase executed on 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 1 of 18 PRESS RELEASE COMMENTS FROM THE CEO CCU’s third quarter 2014 consolidated Volumes increased by 4.1% with Volume growth in all the Operating segments. In organic terms, Volumes grew 1.9% when excluding the positive consolidation impact of the Paraguayan operation. Our EBITDA decreased 13.9% and the EBITDA margin was 14.4%, 397 bps lower than Q3’13. The EBITDA decrease is mainly explained by higher Cost of sales due to the exchange rate devaluation in Chile and Argentina, and an increase in MSD&A due to higher distribution and marketing expenses. These higher marketing rates are consistent with our long term strategy for developing strong brands. The higher exchange rate estimated impact is CLP 2,963 million and the higher marketing rate represented additional expenses of CLP 4,770 million; both effects combined represent more than 100% of the EBITDA decrease in the quarter. All in, Net income decreased 28.9%, reaching CLP 14,921 million in the quarter. The Chile Operating segment EBITDA decreased 13.9% as the Cost of sales increased by 16.2% mainly due to the 13.6% average peso devaluation against the same quarter of last year, coupled with 20.0% increase in MSD&A due to higher marketing investments and distribution expenses. Thus, when excluding the impact of the devaluated currency and the higher marketing rate, our EBITDA margin for the Chile Operating segment would have been rather flat, with an estimated 19 bps improvement. In an environment of lower private consumption, with an estimated IMACEC 5 growth for the quarter of 1.0%, we still were able to grow 3.9% our sales Volumes and increase market share year on year. The Río de la Plata Operating segment EBITDA decreased 57.0%, as the Argentine operation was not able to offset the unfavorable macroeconomic conditions: lower private consumption affected our volumes, while higher inflationary pressures and a strong currency devaluation of 46% year on year in USD terms, increased our Cost of sales and MSD&A expenses. We grew marginally our market share in the Rio de la Plata Operating segment. Keeping on track with the previous quarters, the Wine Operating segment continued showing positive trends. EBITDA increased 33.8% mainly explained by the Export side of the business where prices increased by 1.1% in USD terms coupled with 12.1% higher sales Volumes due to our focus on key strategic markets with high potential and the development of key brands. Tailwinds were coming from a higher exchange rate and effective cost reductions, while headwinds were found on a higher cost of wine. When excluding the impact of the weaker currency and the higher cost of wine, the Wine Operating segment would still have increased its EBITDA by 22.0%. On October 1st the Chilean Tax reform became effective, bringing a series of changes to tax rates and tax schemes. There has been an increase in excise taxes for alcoholic and sugar containing beverages in Chile. The new excise taxes are as follows: Beer and Wine increased from 15.0% to 20.5%, Spirits increased from 27.0% to 31.5%, sugar containing beverages increased from 13.0% to 18.0% and non-sugar containing beverages decreased from 13.0% to 10.0%. Accordingly, we have made price adjustments to some of the affected categories. As final remarks, we are growing volumes coupled with market share gains in an adverse macroeconomic environment. We reinforced our efforts, to reach operational and commercial excellence for achieving cost savings and maximizing margins. We commit ourselves to keep developing strong brands with top line growth as well as fostering efficiencies across all Operating segments. 5 ACEC Indice Mensual de Actividad Económica (Monthly Industrial Index on Economic Activity) is calculated by Chile’s Central Bank. Estimate based on market consensus. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page2 of 18 PRESS RELEASE CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q3’14 Increased 9.8% to CLP 303,953 million as a result of 4.1% higher volumes and 5.5% higher average prices. Wine Operating segment contributed to this growth in Net sales with 15.8% increase, Chile with 11.2% and Rio de la Plata with 5.8%. On organic basis, Net sales increased 7.0% as a result of 1.9% higher Volumes coupled with 5.0% increase in average prices. The Wine Operating segment contributed with a 15.8% Net sales increase, as average prices increased 12.5%, coupled with 2.9% higher organic Volumes. The Chile Operating segment contributed to this growth with 11.2% organic Net sales increase, as average prices increased 7.1% coupled with 3.9% higher Volumes. This was partially offset by Río de la Plata Operating segment with a 6.8% decrease in Net sales, as Volumes decreased 4.5% organically, coupled with 2.4% decrease in organic average prices measured in CLP terms. 2014 As reported, accumulated Net sales increased 9.5% to CLP 902,317 million as a result of 5.7% higher Volumes coupled with 3.5% increase in average prices. On organic basis, accumulated Net sales increased 7.0% to CLP 882,168 million as a result of 3.6% higher Volumes coupled with 3.3% increase in average prices. Net sales by segment Net sales (million CLP) Q3'14 Mix Q3 '13 Mix Total Change% Organic Change% 1. Chile Operating segment 191,613 63.0% 172,248 62.2% 11.2 2. Río de la Plata Operating segment 66,176 21.8% 62,530 22.6% 5.8 3. Wine Operating segment 49,355 16.2% 42,628 15.4% 15.8 4. Other/Eliminations (3,190) (1.0)% (692) (0.2)% N/A N/A TOTAL 100.0% 276,715 100.0% Net sales (million CLP) YTD '14 Mix YTD '13 Mix Total Change% Organic Change% 1. Chile Operating segment 591,427 65.5% 530,362 64.3% 11.5 11.5 2. Río de la Plata Operating segment 189,602 21.0% 181,217 22.0% 4.6 3. Wine Operating segment 129,880 14.4% 113,808 13.8% 14.1 14.1 4. Other/Eliminations (8,592) (1.0)% (1,127) (0.1)% N/A N/A TOTAL 100.0% 824,261 100.0% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page3 of 18 PRESS RELEASE GROSS PROFIT Q3’14 Increased 5.5% to CLP 155,324 million as a result of 9.8% higher Net sales, partially offset by 14.8% higher Cost of sales, which increased from 46.8% to 48.9% as a percentage of Net sales as a consequence of the local currency devaluation against the US dollar, which has a negative effect in the US dollar denominated raw materials. As a consequence, Gross profit as a percentage of Net sales decreased from 53.2% to 51.1%. On organic basis, Gross profit increased 3.6% to CLP 152,490 million as a result of 7.0% higher Net sales, partially offset by 10.9% higher Cost of sales. Organic Gross profit, as a percentage of Net sales, decreased from 53.2% to 51.5%. Gross profit increased 6.4% to CLP 473,780 million and, as a percentage of Net sales, decreased from 54.0% to 52.5%. On organic basis, Gross profit increased 4.9% to CLP 467,074 million and, as a percentage of Net sales, decreased from 54.0% to 52.9%. EBIT Q3’14 Decreased 23.2% to CLP 26,620 and the EBIT margin decreased 377 bps to 8.8%, mainly explained by 14.8% higher Cost of sales, as local currencies devaluated in all our Operating segments, and MSD&A increased 14.5% mainly due to higher marketing and distribution expenses. On organic basis, EBIT decreased 24.0% to CLP 26,349 million, and the organic EBIT margin decreased from 12.5% to 8.9%. EBIT increased 3.4% to CLP 118,479 million and EBIT margin decreased from 13.9% to 13.1%. On organic basis, EBIT increased 3.5% to CLP 118,498 million and the organic EBIT margin decreased from 13.9% to 13.4%. EBIT and EBIT margin by segment EBIT (million CLP) EBIT margin Q3'14 Mix Q3'13 Mix Total Change% Organic Change% Q3'14 Q3'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 24,601 92.4% 30,502 88.0% (19.3) 12.8% 17.7% (487) 2. Río de la Plata Operating segment (1,442) (5.4)% 753 2.2 % (291.5) N/A (2.2)% 1.2 % (338) 3. Wine Operating segment 7,168 26.9% 4,820 13.9% 48.7 48.7 14.5% 11.3% 322 4. Other/Eliminations (3,706) (13.9)% (1,402) (4.0)% (164.3) - TOTAL 100.0% 100.0% (23.2) 8.8% 12.5% (377) EBIT (million CLP) EBIT margin YTD '14 Mix YTD '13 Mix Total Change% Organic Change% YTD '14 YTD '13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 84,760 71.5% 100,299 87.6% (15.5) 14.3% 18.9% (458) 2. Río de la Plata Operating segment 15,535 13.1 % 5,704 5.0 % 172.3 172.7 8.2 % 3.1 % 505 603 3. Wine Operating segment 19,830 16.7% 9,061 7.9% 118.9 118.9 15.3% 8.0% 731 4. Other/Eliminations (1,646) (1.4)% (518) (0.5)% (217.5) - TOTAL 100.0% 100.0% 3.4 3.5 13.1% 13.9% (77) EBITDA Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page4 of 18 PRESS RELEASE Q3’14 Decreased 13.9% to CLP 43,752 million and EBITDA margin decreased from 18.4% to 14.4%. On organic basis, EBITDA decreased 15.3% to CLP 43,022 million and the EBITDA margin decreased from 18.4% to 14.5%. Increased 3.9% to CLP 168,224 million and EBITDA margin decreased from 19.6% to 18.6%. On organic basis, EBITDA increased 3.1% to CLP 166,996 million and organic EBITDA margin decreased from 19.6% to 18.9%. EBITDA and EBITDA margin by segment EBITDA (million CLP) EBITDA margin Q3'14 Mix Q3'13 Mix Total Change% Organic Change% Q3'14 Q3'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 34,180 78.1% 39,695 78.1% (13.9) 17.8% 23.0% (521) 2. Río de la Plata Operating segment 1,489 3.4 % 3,462 6.8 % (57.0) 2.2 % 5.5 % (329) 3. Wine Operating segment 8,942 20.4% 6,685 13.2% 33.8 18.1% 15.7% 244 244 4. Other/Eliminations (859) (2.0)% 964 1.9 % (189.2) - TOTAL 100.0% 100.0% (13.9) 14.4% 18.4% (397) EBITDA (million CLP) EBITDA margin YTD '14 Mix YTD '13 Mix Total Change% Organic Change% YTD '14 YTD '13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 113,004 67.2% 127,831 78.9% (11.6) 19.1% 24.1% (500) 2. Río de la Plata Operating segment 23,592 14.0 % 13,376 8.3 % 76.4 67.2 12.4 % 7.4 % 506 582 3. Wine Operating segment 25,030 14.9% 14,189 8.8% 76.4 19.3% 12.5% 680 680 4. Other/Eliminations 6,599 3.9 % 6,547 4.0 % 0.8 0.8 - TOTAL 100.0% 100.0% 3.9 3.1 18.6% 19.6% (100) NON-OPERATING RESULT Q3’14 Increased CLP 7,384 million from a loss of CLP 7,074 million to a gain of CLP 310 million mainly explained by: · Foreign currency exchange differences and Other gains/(losses) which increased CLP 4,430 million mainly explained by gains related to hedges covering foreign exchange variations on taxes. · Net financial expenses which decreased CLP 3,167 million from a loss of CLP 5,100 million to a loss of CLP 1,933 million, mainly due to lower amount of financial debt and larger current Cash and Cash equivalent during the quarter. · Results as per adjustment units which increased CLP 577 million from a loss of CLP 929 million to a loss of CLP 351 million, mainly explained by lower inflation in the Q3’14 compared to Q3’13 periods. Increased CLP 7,100 million from a loss of CLP 13,944 million to a loss of CLP 6,844 million, mostly due to Net financial expenses and Other gains/(losses), partially offset by Results as per adjustment units, and Equity and Income of JVs and associates INCOME TAXES Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page5 of 18 PRESS RELEASE On September 29, 2014 Act No. 20,780 was published in Chile, regarding the so called “Tax reform” which introduces amendments, among others, to the Income tax system. The said Act provides that corporations will apply by default the "Partially Integrated System", unless a future Extraordinary Shareholders Meeting agrees to opt for the "Attributed Income Regime”. The Act provides for the "Partially Integrated System" a gradual increase in the First Category Income tax rate, going from 20% to 21% for the business year 2014, to 22.5% for the business year 2015, to 24% for the business year 2016, to 25.5% for the business year 2017 and to 27% starting 2018 business year. The effect of the new tax rate of 21%, applicable from January 1, 2014, resulted in charges of CLP 896 million against income in this quarter. The difference between assets and liabilities for deferred taxes which occur as a direct effect of the increase in the First Category Income tax rate introduced by Act No. 20,780 and according to the Circular Letter N°856 (“Oficio Circular” N°856) of the Chilean Superintendence of Securities and Insurance ("SVS"), has been accounted against Equity, under Retained earnings. As of September 30, 2014, the total effect registered against the Company’s equity amounted to CLP 14,395 million. Consequently, as of December 31 st , 2014, along with the Financial Statements issued to comply with the rules and instructions of the SVS, the Company will issue Financial Statements in which the adjustment caused by the application of the new tax rates in Chile to the difference in assets and liabilities for deferred taxes, will be registered against income in order to comply with the regulation required by the Security and Exchange Commission (SEC) Q3’14 Increased CLP 4,503 million, mainly due to the negative, one time effect, of the increase in 2014 First Category tax rate in Chile from 20% to 21% coupled with a negative effect of foreign exchange fluctuations on taxes, partially compensated by Other gains / (losses). 2014 Increased CLP 4,429 million mostly explained by the higher operating result in the Rio de la Plata Operating segment mostly due to a) the positive, one time effect compensations received by our Argentine subsidiary CICSA for the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay, and b) the tax rate increase for 2014 in Chile, partially compensated by price-level restatements of the tax equity due to adjustments for inflation. NET INCOME ATTRIBUTABLE TO EQUITY HOLDERS OF PARENT COMPANY Q3’14 Decreased 28.9% to CLP 14,921 million mostly explained by a lower result coupled with the negative, one time effect, of the retroactive increase in corporate tax rate from 20% to 21% in Chile, as well as higher Non-controlling interest. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page6 of 18 PRESS RELEASE 2014 Increased CLP 2,214 million to CLP 78,957 million mostly explained by higher results coupled with higher Non-operating results, partially offset by higher Income taxes and Non-controlling interest . ORGANIC GROWTH The following schedule details the effect of the consolidation of the Paraguayan operation acquisition in December 2013. For better insight, Proforma refers to consolidated results as reported for the year. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page7 of 18 PRESS RELEASE THIRD QUARTER As reported Paraguay Effect Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2014 2013 2014 2013 Change% Change% Volumes 5,070 4,870 106 4,964 4,870 4.1 1.9 Net sales 303,953 276,715 7,877 296,077 276,715 9.8 7.0 Net sales (CLP/HL) 59,947 56,819 74,400 59,639 56,819 5.5 5.0 Cost of sales (148,630) (129,512) (5,043) (143,587) (129,512) 14.8 10.9 % of net sales 48.9 46.8 64.0 48.5 46.8 Gross profit 155,324 147,203 2,834 152,490 147,203 5.5 3.6 % of net sales 51.1 53.2 36.0 51.5 53.2 MSD&A (129,320) (112,973) (2,524) (126,796) (112,973) 14.5 12.2 % of net sales 42.5 40.8 32.0 42.8 40.8 Other operating income/(expenses) 616 443 (38) 654 443 39.0 47.7 EBIT 26,620 34,673 271 26,349 34,673 (23.2) (24.0) EBIT Margin (%) 8.8 12.5 3.4 8.9 12.5 EBITDA 43,752 50,807 729 43,022 50,807 (13.9) (15.3) EBITDA Margin (%) 14.4 18.4 9.3 14.5 18.4 (1) Effect of excluding Paraguay's results from the quarter As reported. (2) Excludes the mentioned effects for the period. (3) Total Change refers to As reported figures variation. (4) Organic Change refers to as Proforma figures variation. YTD AS OF SEPTEMBER As reported Paraguay Effect Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2014 2013 2014 2013 Change% Change% Volumes 16,057 15,188 315 15,742 15,188 5.7 3.6 Net sales 902,317 824,261 20,150 882,168 824,261 9.5 7.0 Net sales (CLP/HL) 56,196 54,271 63,973 56,040 54,271 3.5 3.3 Cost of sales (428,537) (378,922) (13,443) (415,094) (378,922) 13.1 9.5 % of net sales 47.5 46.0 66.7 47.1 46.0 Gross profit 473,780 445,339 6,706 467,074 445,339 6.4 4.9 % of net sales 52.5 54.0 33.3 52.9 54.0 MSD&A (378,320) (332,077) (6,689) (371,630) (332,077) 13.9 11.9 % of net sales 41.9 40.3 33.2 42.1 40.3 Other operating income/(expenses) 23,018 1,284 (36) 23,055 1,284 N/A N/A EBIT 118,479 114,546 (19) 118,498 114,546 3.4 3.5 EBIT Margin (%) 13.1 13.9 (0.1) 13.4 13.9 EBITDA 168,224 161,943 1,228 166,996 161,943 3.9 3.1 EBITDA Margin (%) 18.6 19.6 6.1 18.9 19.6 (1) Effect of excluding Paraguay's results from the quarter As reported. (2) Excludes the mentioned effects for the period. (3) Total Change refers to As reported figures variation. (4) Organic Change refers to as Proforma figures variation. THIRD QUARTER OPERATING SEGMENT HIGHLIGHTS (Exhibits 3 & 4) 1. CHILE Net sales increased 11.2% to CLP 191,613 million as a result of 3.9% higher sales Volume coupled with 7.1% higher average prices. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page8 of 18 PRESS RELEASE EBIT decreased 19.3% to CLP 24,601 million due to 16.2% higher Cost of sales and 20.0% higher MSD&A expenses, partially offset by 11.2% higher Net sales. Cost of sales, as a percentage of Net sales, increased from 46.3% to 48.4%, mainly explained by the continuing Chilean peso devaluation of 13.6% in average against the US dollar in the same quarter of last year with a negative impact of CLP 5,239 million as a consequence of the local currency devaluation against the US dollar, which has a negative effect in the US dollar linked raw materials. MSD&A, as a percentage of Net sales, increased from 36.1% to 38.9%, mainly due to higher marketing expenses and increased distribution costs. The EBIT margin decreased from 17.7% to 12.8%. EBITDA decreased 13.9% to CLP 34,180 million and the EBITDA margin decreased from 23.0% to 17.8%. Comments : The Chile operation showed Volume growth across its largest categories, fueled partially by promotional activities performed during the quarter as well as good execution in the points of sale and the effective marketing campaigns. This allowed us to increase consolidated market share year on year in the Operating segment despite price increases performed in the previous months. Our innovation strategy and value added promotions included, amongst others, collectible glasses and snacks for returnable packaging in beers; international campaigns by the hand of Heineken; and new packaging in the super-premium portfolio for Kunstmann and Austral. In the Non alcoholic categories, we must highlight new flavours for Gatorade as well as new packaging in our purified waters portfolio. Additionally, our pisco Mistral Gran Nobel achieved the distinction of the best pisco of 2014 by Catad’Or. All of the previous innovations and value added promotions, were executed with refreshed media, television and marketing campaigns. On October 1st the Chilean Tax reform became effective, bringing a series of changes to tax rates and tax schemes. There has been an increase in excise taxes for alcoholic and sugar containing beverages. The new excise taxes are as follows: Beer and Wine increased from 15.0% to 20.5%, Spirits increased from 27.0% to 31.5%, sugar containing beverages increased from 13.0% to 18.0% and non-sugar containing beverages decreased from 13.0% to 10.0%. Accordingly, we have made price adjustments to some of the affected categories. 2. RIO DE LA PLATA Net sales, measured in Chilean pesos, increased 5.8% to CLP 66,176 million as a result of 0.6% increase in average prices coupled with 5.2% higher sales Volume. Organically, Net sales decreased 6.8% as a result of 4.5% lower sales Volumes, coupled with 2.4% lower average prices measured in CLP terms, mainly explained by the 46% Argentine peso devaluation year on year in USD terms. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page9 of 18 PRESS RELEASE EBIT measured in Chilean pesos, decreased to negative CLP 1,442 million as a result of 18.3% higher Cost of sales coupled with 1.5% higher MSD&A expenses, partially offset by 5.8% higher Net sales. The EBIT margin decreased from 1.2% to negative 2.2%. Organically, the organic EBIT margin decreased from 1.2% to negative 2.9%. EBITDA , measured in Chilean pesos, decreased 57.0% to CLP 1,489 million and EBITDA margin decreased from 5.5% to 2.2%. Organically, the EBITDA decreased 78.1% and the organic EBITDA margin decreased from 5.5% to 1.3%. Comments: The Rio de la Plata organic Volumes decrease was mainly explained by the slowdown of private consumption in Argentina. In addition, we still see restrictions for pricing actions. In Argentina, we have seen further progress in our cost saving efforts although still not enough to compensate inflation and devaluation. Continuing with the innovation strategy, we must highlight the introduction of Sol in Argentina, serving the Mexican style beer consumption occasion. Other brand extensions were also launched, such as Imperial Weissbier and Santa Fe Stout. In our Non alcoholic categories, we also launched brand extensions for Nativa in Uruguay in the flavored water category. Marketing campaigns for this brand also include the sponsorship of the "Club de la Celeste" of the Uruguayan Football Association, amongst others. Also, in beer in Uruguay we introduced the One Liter Non Returnable bottle for the Heineken and Schneider brands. The integration of the operations of Paraguay and Uruguay are progressing well. We are enlarging our portfolios of Non alcoholic categories and Beer categories, while maintaining our search for commercial and operational excellence and sustainability in the new markets. Regarding market share, we were able to slightly increase it in the Rio de la Plata Operating segment, although facing very competitive challenges. 3. WINE Net sales increased 15.8% to CLP 49,355 million due to 12.7% higher average price, coupled with 2.9% higher sales Volumes 6 . EBIT increased 48.7% to CLP 7,168 million mainly due to higher average prices, positively affected by the devaluation of the Chilean peso and higher average prices in US dollar for exports and cost reduction initiatives. MSD&A expenses increased 7.6% mainly due to higher marketing expenses, aligned with our brand building strategy. EBIT margin increased from 11.3% to 14.5%. 6 Excluding bulk wine Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 10 of 18 PRESS RELEASE EBITDA increased 33.8% to CLP 8,942 million and the EBITDA margin increased from 15.7% to 18.1%. Comments Positive third quarter results are explained by a good performance in the Export side of the business; volumes increased 12.1% mainly driven by Asia and Latin America. Domestic Market showed an increase of 4.4% in prices, driven by a better sales mix; this was partially offset by lower 2.8% volumes. Tailwinds were coming from a higher exchange rate and effective cost reductions, while headwinds were found on a higher cost of wine. When excluding the impact of the weaker currency and the higher cost of wine, the Wine Operating segment would still have increased its EBITDA by 22.0%. Finally, in the domestic market, we can highlight the launch of Gato Carménère across the whole country, as well as a refreshed new packaging for Manquehuito in the cooler category. We continued with our brand building and marketing efforts achieving recognitions such as double gold medal in the Catad’or Santiago for Misiones de Rengo. FURTHER INFORMATION AND EXHIBITS ABOUT CCU CCU is a diversified beverage company operating principally in Chile, Argentina, Uruguay, Paraguay and Bolivia. CCU is the largest Chilean brewer, the second-largest Chilean soft drinks producer and the largest Chilean water and nectar producer, the second-largest Argentine brewer, the second-largest Chilean wine producer and the largest pisco distributor. It also participates in the HOD, rum and confectionery industries in Chile, in the beer, water and soft drinks industries in Uruguay, and in the soft drinks, water and nectar industries and beer distribution in Paraguay and Bolivia . The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 11 of 18 PRESS RELEASE Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A. CAUTIONARY STATEMENT Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. GLOSSARY Operating segments The Operating segments are defined with respect to its revenues in the geographic areas of commercial activity: · Chile : This segment commercializes Beer, Non Alcoholic Beverages and Spirits in the Chilean market. · Rio de la Plata : This segment commercializes Beer, Cider, Non Alcoholic Beverages and Spirits in the Argentinean, Uruguayan and Paraguayan market. · Wine : This segment commercializes Wine, mainly in the export market reaching over 80 countries. · Other/Eliminations: It considers the non-allocated corporate overhead expenses and the result of the logistics subsidiary. Cost of sales Formerly referred to as Cost of Goods Sold (COGS), Cost of sales includes direct costs and manufacturing expenses. Earnings Per Share (EPS) Net profit divided by the weighted average number of shares during the year. EBIT Stands for Earnings Before Interest and Taxes, and for management purposes it is defined, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. EBIT is equivalent to Operating Result used in the 20-F Form. EBITDA EBITDA represents EBIT plus depreciation and amortization. EBITDA is not an accounting measure under IFRS. When analyzing the operating performance, investors should use EBITDA in addition to, not as an alternative for Net income, as this item is defined by IFRS. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled indicators used by other companies. EBITDA is equivalent to ORBDA (Operating Result Before Depreciation and Amortization), used in the 20-F Form. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 12 of 18 PRESS RELEASE Marketing, Selling, Distribution and Administrative expenses (MSD&A) MSD&A include marketing, selling, distribution and administrative expenses. Net Debt Total financial debt minus cash & cash equivalents. Net Debt / EBITDA The ratio is based on a twelve month rolling calculation for EBITDA. Net income Net profit attributable to parent company shareholder as per IFRS. Organic growth Organic growth refers to growth excluding the effect of consolidation changes and the effect of first time consolidation an acquisition. UF The UF is a monetary unit indexed to the CPI variation. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 13 of 18 PRESS RELEASE Exhibit 1: Income Statement (Third Quarter 2014) Third Quarter 2014 2013 2014 2013 Total Organic (CLP million) (USD million) Change % Change % Net sales 303,953 276,715 527.4 480.2 9.8 7.0 Cost of sales (148,630) (129,512) (257.9) (224.7) 14.8 10.9 % of net sales 48.9 46.8 48.9 46.8 - - Gross profit 155,324 147,203 269.5 255.4 5.5 3.6 MSD&A (129,320) (112,973) (224.4) (196.0) 14.5 12.2 % of net sales 42.5 40.8 0.1 0.1 - - Other operating income/(expenses) 616 443 1.1 0.8 39.0 47.7 EBIT 26,620 34,673 46.2 60.2 (23.2) (24.0) EBIT margin 8.8 12.5 8.8 12.5 - - Net financial expenses (1,933) (5,100) (3.4) (8.8) (62.1) (61.5) Equity and income of JVs and associated (629) 163 (1.1) 0.3 N/A N/A Foreign currency exchange differences 238 (617) 0.4 (1.1) (138.5) (126.2) Results as per adjustment units (351) (929) (0.6) (1.6) (62.2) (62.2) Other gains/(losses) 2,985 (590) 5.2 (1.0) (605.6) (613.5) Total Non-operating result 310 (7,074) 0.5 (12.3) (104.4) (110.0) Income/(loss) before taxes 26,930 27,599 46.7 47.9 (2.4) (2.0) Income taxes (8,598) (4,095) (14.9) (7.1) 110.0 109.0 Net income for the year 18,332 23,504 31.8 40.8 (22.0) (21.3) Net income attributable to: The equity holders of the parent 14,921 20,999 25.9 36.4 (28.9) (27.6) Non-controlling interest 3,411 2,505 5.9 4.3 36.2 31.2 EBITDA 43,752 50,807 75.9 88.2 (13.9) (15.3) EBITDA margin 14.4 18.4 14.4 18.4 - - OTHER INFORMATION Number of shares 369,502,872 322,964,121 369,502,872 322,964,121 Shares per ADR 2 2 2 2 Earnings per share 40.4 65.0 0.07 0.11 (37.9) (36.7) Earnings per ADR 80.8 130.0 0.14 0.23 (37.9) (36.7) Depreciation 17,131 16,134 29.7 28.0 6.2 3.3 Capital Expenditures 113,593 40,267 197.1 69.9 182.1 (1) Average Exchange rate for the period: US$1.00 CLP 576.31 (2) Considers period weighted average shares according to capital increase as of December 31, 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 14 of 18 PRESS RELEASE Exhibit 2: Income Statement (Nine months ended on September 30, 2014) YTD AS OF SEPTEMBER 2014 2013 2014 2013 Total Organic (CLP million) (USD million) Change % Change % Net sales 902,317 824,261 1,609.4 1,470.1 9.5 7.0 Cost of sales (428,537) (378,922) (764.3) (675.8) 13.1 9.5 % of net sales 47.5 46.0 0.1 0.1 - - Gross profit 473,780 445,339 845.0 794.3 6.4 4.9 MSD&A (378,320) (332,077) (674.8) (592.3) 13.9 11.9 % of net sales 41.9 40.3 0.1 0.1 - - Other operating income/(expenses) 23,018 1,284 41.1 2.3 N/A N/A EBIT 118,479 114,546 211.3 204.3 3.4 3.5 EBIT margin 13.1 13.9 0.0 0.0 - - Net financial expenses (5,437) (12,877) (9.7) (23.0) (57.8) (57.3) Equity and income of JVs and associated (1,012) 161 (1.8) 0.3 N/A N/A Foreign currency exchange differences (1,574) (1,266) (2.8) (2.3) (24.3) (30.1) Results as per adjustment units (2,816) (1,050) (5.0) (1.9) 168.1 168.1 Other gains/(losses) 3,995 1,089 7.1 1.9 267.0 271.3 Total Non-operating result (6,844) (13,944) (12.2) (24.9) (50.9) (55.7) Income/(loss) before taxes 111,635 100,602 199.1 179.4 11.0 11.6 Income taxes (22,247) (17,819) (39.7) (31.8) 24.9 24.7 Net income for the year 89,388 82,783 159.4 147.7 8.0 8.8 Net income attributable to: The equity holders of the parent 78,957 76,744 140.8 136.9 2.9 3.8 Non-controlling interest 10,431 6,040 18.6 10.8 72.7 72.7 EBITDA 168,224 161,943 300.0 288.8 3.9 3.1 EBITDA margin 18.6 19.6 18.6 19.6 - - OTHER INFORMATION Number of shares 369,502,872 320,006,296 369,502,872 320,006,296 Shares per ADR 2 2 2 2 Earnings per share 213.7 239.8 0.4 0.4 (10.9) (10.1) Earnings per ADR 427.4 479.6 0.8 0.9 (10.9) (10.1) Depreciation 49,745 47,398 88.7 84.5 5.0 2.3 Capital Expenditures 177,789 91,197 317.1 162.7 95.0 (1) Average Exchange rate for the period: US$1.00 CLP 560,66 (2) Considers period weighted average shares according to capital increase as of December 31, 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 15 of 18 PRESS RELEASE Exhibit 3: Segment Information (Third Quarter 2014) 1. Chile Operating segment 2. Río de la Plata Operating segment 3. Wine Operating segment Third Quarter (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 3,547 3,415 3.9 3.9 1,149 1,091 5.2 (4.5) 374 364 2.9 2.9 Net sales 191,613 172,248 11.2 11.2 66,176 62,530 5.8 (6.8) 49,355 42,628 15.8 15.8 Net sales (CLP/HL) 54,019 50,443 7.1 7.1 57,608 57,292 0.6 (2.4) 131,812 117,119 12.5 12.5 Cost of sales (92,707) (79,754) 16.2 16.2 (32,188) (27,212) 18.3 (0.2) (28,488) (25,044) 13.8 13.8 % of net sales 48.4 46.3 48.6 43.5 57.7 58.7 Gross profit 98,906 92,493 6.9 6.9 33,988 35,318 (3.8) (11.8) 20,867 17,585 18.7 18.7 % of net sales 51.6 53.7 51.4 56.5 42.3 41.3 MSD&A (74,553) (62,133) 20.0 20.0 (35,388) (34,869) 1.5 (5.8) (13,640) (12,679) 7.6 7.6 % of net sales 38.9 36.1 53.5 55.8 27.6 29.7 Other operating income/(expenses) 248 142 74.8 74.8 (42) 304 (114.0) (101.4) (59) (85) (31.2) (31.2) EBIT 24,601 30,502 (19.3) (19.3) (1,442) 753 (291.5) (327.6) 7,168 4,820 48.7 48.7 EBIT Margin 12.8 17.7 (2.2) 1.2 14.5 11.3 EBITDA 34,180 39,695 (13.9) (13.9) 1,489 3,462 (57.0) (78.1) 8,942 6,685 33.8 33.8 EBITDA Margin 17.8 23.0 2.2 5.5 18.1 15.7 4. Other/eliminations Total Third Quarter (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 5,070 4,870 4.1 1.9 Net sales (3,190) (692) N/A N/A 303,953 276,715 9.8 7.0 Net sales (CLP/HL) 59,947 56,819 5.5 5.0 Cost of sales 4,753 2,498 90.3 90.3 (148,630) (129,512) 14.8 10.9 % of net sales 48.9 46.8 Gross profit 1,563 1,806 (13.5) (13.5) 155,324 147,203 5.5 3.6 % of net sales 51.1 53.2 MSD&A (5,739) (3,291) 74.4 74.4 (129,320) (112,973) 14.5 12.2 % of net sales 42.5 40.8 Other operating income/(expenses) 470 83 N/A N/A 616 443 39.0 47.7 EBIT (3,706) (1,402) 164.3 164.3 26,620 34,673 (23.2) (24.0) EBIT Margin - 8.8 12.5 EBITDA (859) 964 (189.2) (189.2) 43,752 50,807 (13.9) (15.3) EBITDA Margin - 14.4 18.4 (1) Organic excludes Paraguay's results from the Quarter as reported Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 16 of 18 PRESS RELEASE Exhibit 4: Segment Information (Nine months ended on September 30, 2014) 1. Chile Operating segment 2. Río de la Plata Operating segment 3. Wine Operating segment YTD AS OF SEPTEMBER (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 11,448 10,829 5.7 5.7 3,610 3,389 6.5 (2.8) 998 971 2.9 2.9 Net sales 591,427 530,362 11.5 11.5 189,602 181,217 4.6 (6.5) 129,880 113,808 14.1 14.1 Net sales (CLP/HL) 51,660 48,978 5.5 5.5 52,522 55,953 (6.1) (8.1) 130,087 117,241 11.0 11.0 Cost of sales (280,796) (239,911) 17.0 17.0 (89,482) (75,815) 18.0 0.3 (73,427) (71,280) 3.0 3.0 % of net sales 47.5 45.2 47.2 41.8 56.5 62.6 Gross profit 310,631 290,452 6.9 6.9 100,120 105,402 (5.0) (11.4) 56,453 42,528 32.7 32.7 % of net sales 52.5 54.8 52.8 58.2 43.5 37.4 MSD&A (226,593) (190,636) 18.9 18.9 (103,892) (100,358) 3.5 (3.1) (36,857) (33,451) 10.2 10.2 % of net sales 38.3 35.9 54.8 55.4 28.4 29.4 Other operating income/(expenses) 722 483 49.6 49.6 19,307 660 N/A N/A 235 (16) N/A N/A EBIT 84,760 100,299 (15.5) (15.5) 15,535 5,704 172.3 172.7 19,830 9,061 118.9 118.9 EBIT margin 14.3 18.9 8.2 3.1 15.3 8.0 EBITDA 113,004 127,831 (11.6) (11.6) 23,592 13,376 76.4 67.2 25,030 14,189 76.4 76.4 EBITDA margin 19.1 24.1 12.4 7.4 19.3 12.5 4. Other/eliminations Total YTD AS OF SEPTEMBER (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 16,057 15,188 5.7 3.6 Net sales (8,592) (1,127) N/A N/A 902,317 824,261 9.5 7.0 Net sales (CLP/HL) 56,196 54,271 3.5 3.3 Cost of sales 15,169 8,084 87.6 87.6 (428,537) (378,922) 13.1 9.5 % of net sales 47.5 46.0 Gross profit 6,578 6,957 (5.4) (5.4) 473,780 445,339 6.4 4.9 % of net sales 52.5 54.0 MSD&A (10,977) (7,632) 43.8 43.8 (378,320) (332,077) 13.9 11.9 % of net sales 41.9 40.3 Other operating income/(expenses) 2,754 157 N/A N/A 23,018 1,284 N/A N/A EBIT (1,646) (518) 217.5 217.5 118,479 114,546 3.4 3.5 EBIT margin - 13.1 13.9 EBITDA 6,599 6,547 0.8 0.8 168,224 161,943 3.9 3.1 EBITDA margin - 18.6 19.6 (1) Organic excludes Paraguay's results from the YTD as reported Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 17 of 18 PRESS RELEASE Exhibit 5: Balance Sheet September 30 December 31 September 30 December 31 Total Change% 2014 2013 2014 2013 (CLP million) (US$ million) ASSETS Cash and cash equivalents 185,582 408,853 310 682 (54.6) Other current assets 435,345 409,644 727 684 6.3 Total current assets 818,497 PP&E (net) 798,959 680,994 1,333 1,136 17.3 Other non current assets 247,306 228,229 413 381 8.4 Total non current assets 909,223 Total assets 1,667,192 1,727,720 2,782 2,883 LIABILITIES Short term financial debt 72,008 120,488 120 201 (40.2) Other liabilities 249,756 288,641 417 482 (13.5) Total current liabilities 409,129 Long term financial debt 136,387 142,763 228 238 (4.5) Other liabilities 106,175 91,584 177 153 15.9 Total non current liabilities 234,347 Total Liabilities 564,326 643,476 942 1,074 EQUITY Paid-in capital 562,693 562,693 939 939 - Other reserves (76,369) (65,882) (127) (110) (15.9) Retained earnings 518,166 491,864 865 821 5.3 Net equity attributable to parent company shareholders 988,676 1,650 Minority interest 98,375 95,568 164 159 2.9 Total equity 1,102,866 1,084,244 1,841 1,809 Total equity and liabilities 1,667,192 1,727,720 2,782 2,883 OTHER FINANCIAL INFORMATION Total financial debt 208,395 263,251 348 439 (20.8) Net Financial debt 22,813 (145,602) 38 (243) (115.7) Liquidity ratio 1.93 2.00 Financial Debt / Capitalization 0.16 0.20 Net Financial debt / EBITDA 0.09 (0.58) (1) Exchange rate as of September 30, 2014: US$1.00 CLP 599,22 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 18 of 18 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Felipe Dubernet Chief Financial Officer Date:November 5, 2014
